Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18174016.8, filed on 5/24/2018.
Information disclosure statement
The information disclosure statements (IDS) were submitted on 5/26/2022 and 7/26/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection below has been updated in view of Applicant’s amendments to the claims filed on 9/08/2022.
In response to applicant's argument that Bosisio, M. et. al. (CN 107949343 A, or as referenced as the US family member in Applicant's remarks, US 20180153644 A1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner holds that Bosisio is analogous art as for one reason, the Applicant’s invention is under one of the same CPC Classifications as Bosisio (A61C17/024 being one of them). And as for another reason, the Examiner also holds that Bosisio is reasonably pertinent to the particular problem with which the Applicant was concerned with as Bosisio teaches of a switch that uses a “push-on-release-off control” for irrigant flow of a fluid delivery system ([0304] of US family member). This switch uses the same type of control as described in the limitations of claim 1 for the second switch of the Applicant’s invention to dispense a flow of liquid. The Examiner respectfully holds that Bosisio’s switch can be act as a second switch for the modified invention of Luettgen and Follows, and can act to solve the same problems as the Applicant’s invention, regardless of intended use. 
The Examiner holds that Follows teaches of two switches that can be used independently to perform their function of an automatic jet and a manual jet ([0200], [0203], Fig. 1(b) and Table on Pg. 17). Follows can be used to justify the combination of Luettgen’s power button 112 ([0071]) as the first switch and the Bosisio’s button mechanism 1230 ([Pg. 35, Par. 2]) as the second switch on the modified invention of the 103 rejection of the Office Action, as Follows teaches that it is known in the art to have an automatic first switch and a manual second switch for a liquid flow on the same oral-care device and both be independently operated by the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen; Harold A. et. al. (US 20160151133 A1; hereinafter “Luettgen”) and in further view of Bosisio, M. et. al. (CN 107949343 A; hereinafter “Bosisio”) and Follows; Thomas James Dunning et. al. (US 20160331117 A1; hereinafter “Follows”).
Regarding claim 1, Luettgen teaches of an oral irrigator ([0063] “oral irrigator 100”, see Fig. 1A) comprising a first liquid container ([0063] “reservoir 104”, Fig. 1A);
a nozzle outlet; ([0082] “tip 106”, see Figs. 1A) 	a pump ([0082] “pump assembly 176”, see Fig. 5B) driven by a drive ([0082] “drive assembly 178”, see Fig. 5B) to pump liquid from the liquid container to the nozzle outlet so that a liquid jet is emitted via the nozzle outlet ([0182] “the drive assembly 178 is configured to pump fluid from the reservoir 104 to the tip 106. The drive assembly 178 may include a pump assembly 176”);
a first switch ([0071] “power button 112”) configured to power the drive only when the first switch is actuated once and the oral irrigator is switched into an ON state and so that powering of the drive is stopped and the oral irrigator is switched into an OFF state when the first switch is actuated once again ([0071] “The two buttons 112, 114 may be compressed to selectively change a state of the oral irrigator 100, such as turning the irrigator 100 on or off”); and
Luettgen fails to teach of a second switch configured to power the drive only while the second switch is continuously actuated by the user and powering is stopped when the second switch is released, wherein the first switch and the second switch are configured to operate independently from one another.
However, a dental cleaning appliance having at least two switches to provide a user with automatic and manual options for delivering liquid jet is known in the art before the effective filing date of the application as exemplified in the art teachings of Follows (Par. [0200], [0203], Fig. 1(b) and Table on Pg. 17, as discussed in further below). Moreover, Bosisio teaches of a switch ([Pg. 35, Par. 2] “button mechanism 1230”, see Fig. 34 on Pg. 97) configured to power the drive only while the switch is continuously actuated by the user and powering is stopped when the switch is released ([Pg. 35, Par. 2] “pressing one of the button mechanism 1230 and 1236 can be "opened" treatment system 1100, in which case the selected washing fluid from the fluid delivery tube 912”, [Pg. 35, Par. 2] “the physician can press and holding the button mechanism 1230 and 1236 to "open" treatment system 1100 and the treatment system 1100 keeps " on " release button mechanism 1230 or 1236 "off" treatment system 1100”. Bosisio teaches of a device with a manual on and off switch, that has to be held down to be on, for pumping fluid to come out of a tube ending). Bosisio is analogous to Luettgen and the claimed invention by being in the same field as oral care, dealing with fluid jets. 
Hence, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luettgen to incorporate a second switch (which is similar to the one taught by Bosisio) for a manual control over the liquid jet to an oral irrigator. Doing so allows the user to better control the flow of the jet while holding the device ([Pg. 8 Par. 2] “the button can be opened by pressing and releasing mode (push-on-off)”). 
Bosisio fails to teach wherein the first switch and the second switch are configured to operate independently from one another.
However, Follows teaches wherein the first switch and the second switch are configured to operate independently from one another ([0200], [0203], Fig. 1(b) and Table on Pg. 17. The table shows an automatic and a manual jet option that are controlled by two separate buttons 22, 18 respectively. Both buttons work independently of each other. Follows teaches of multiple modes for its dental cleaning appliance, the sixth mode actively operating both an automatic and manual liquid jet option for the user). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second switch that are configured to operate independently from one another on the modified invention of Luettgen and Bosisio. This would allow the user to use the liquid jet either automatically or manually on the oral care device.
	Regarding claim 5, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen fails to wherein the oral irrigator is configured to automatically switch from the ON state into the OFF state after a preselected time period.
However, Follows teaches wherein the oral irrigator is configured to automatically switch from the ON state into the OFF state after a preselected time period ([0202] “The pump 106 may be deactivated by the control circuit 58 upon expiry of that period of time”). Follows teaches of switching off the liquid pump after a period of time has passed. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Luettgen to include a way to turn off an oral irrigator after a preselected time period. To provide the device of Luettgen with a preselected time period after which the device automatically switches off would have been obvious to one of ordinary skill in the art, in view of the teachings of Follows, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the time period before automatic turn off would allow for conserving of water and battery life of the device.
Regarding claim 7, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen fails to teach wherein the first switch and the second switch are configured to be on the outer side of the oral irrigator with a center-to-center distance there between of less than about 4 cm. 
The examiner sees that the particular placement of the switches relative to each other as to be well within the purview of design choice in the art. Having a center-to-center distance there between of less than about 4 cm between the two switches provides no benefit over the prior art of Luettgen as all buttons on Follows are within comfortable reach of the user. As long as the switches can be comfortably reached by the user while operating the device, the placement is of the first and second switches are held as unpatentable because the relative placement of the switches does not modify the operation of the device as an oral irrigator. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luettgen to include this specific center-to-center distance between the first and second switches to the oral irrigator. One skilled in the art would have recognized and appreciated that putting the buttons this close together would allow the user to easily to operate both of the buttons with the user’s thumb.
	Regarding claim 9, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen teaches wherein the oral irrigator comprises a mode switch ([0071] “mode button 114”, see Fig. 1A) configured to switch between different modes of operation of the liquid jet emission (See Fig. 1A where different modes are labeled with corresponding lights, modes including “High”, “Medium” and “Low”).
	Regarding claim 11, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 9, where Luettgen eaches further comprising an indicator ([0080] “indicator lights 190a”) for indicating what mode of operation has been selected ([0080] “The indicator lights 190a, 190b, 190c, 190d, illuminate and/or vary an emitted light color to indicate a change in status of the irrigator 100.”, see Fig. 1A with the indicator lights labeled above them with modes “High”, “Medium” and “Low”).
	Regarding claim 13, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 9, where Luettgen fails to teach wherein the mode switch is located on the outside of the oral irrigator with a distance of at least about 6 cm from the closest of the first switch and the second switch. 
The examiner sees that the particular placement of the mode button relative to the other switches to be well within the purview of design choice in the art. Having the mode switch located on the outside of the oral irrigator with a distance of at least about 6 cm from the closest of the first switch and the second switch provides no benefit over the prior art of Luettgen as all buttons on Luettgen are within comfortable reach of the user and are on the outside of the device. As long as the switches can be comfortably reached by the user while operating the device, the placement is of the mode switch compared to the other two switches is held as unpatentable because the relative placement of the switches between one another does not modify the operation of the device as an oral irrigator. One skilled in the art would have recognized that putting the buttons this close together would allow the user to easily to operate the buttons with the user’s thumb and more distance between the mode button than the other ones allows the user to not mistakenly press it, while intending to press one of the other buttons (the first and second switch).
	Regarding claim 14, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen teaches further comprising a control unit ([0140] “control assembly 180”, see Fig. 6) connected to at least the first switch, the second switch, and the drive ([0071] “The buttons 112, 114 may also include raised areas that form contacts for switches on the control assembly”, [0140] “The power switch 186 causes the control assembly 180 to transmit a signal to activate the motor 172” The motor 172 is a part of drive assembly 178 [0082]). The control unit taught by Luettgen is connected to the buttons on the device and the power supply, so it stands that any buttons further incorporated into the device (like a button similar to one taught by Bosisio, for the second switch) to operate the pump and drive with also be connected to the control unit described in Luettgen. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio and Follows as applied in claim 1 above, and in further view of Paecher; Lothar et. al. (EP 0500541 B1; hereinafter “Paecher”).
Regarding claim 2, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen fails to teach wherein the second switch is configured to override the first switch when the oral irrigator is in the ON state prior to actuation of the second switch so that powering of the drive is stopped when the second switch is released.
	However, Paecher teaches of an oral care device (Pg. 1, Abstract “mouth-wash device”) wherein the second switch is configured to override the first switch when the oral irrigator is in the ON state prior to actuation of the second switch so that powering of the drive is stopped when the second switch is released ([Pg. 6 of translation, Par. 6 of Claims] “second switch (64) operates on the operating power, overriding any other actuation device (24)”). Paecher is analogous to Luettgen, Bosisio, Follows, and the claimed invention as it is in the field of oral care. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Paecher to incorporate on Luettgen an override mechanism on to a second switch over a first switch. To provide the device of Luettgen with an override mechanism for the second switch over the first switch would have been obvious to one of ordinary skill in the art, in view of the teachings of Paecher, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the having the second switch override the first switch allows the user more options on how to operate the irrigator by switching between an automatic spray or a manually-controlled spray.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio and Follows as applied to claim 1 above, and in further view Chang; Yu-Wen et. al. (WO 2016067170 A1; hereinafter “Chang”).
	Regarding claim 3, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen fails to teach further comprising an air pump is configured to pump air into the liquid before the liquid exits the oral irrigator via the nozzle outlet as a liquid jet, wherein the first switch is configured so that the air pump is powered when the oral irrigator is switched into the ON state. 
However, Chang teaches of an oral irrigator ([0020] “oral irrigator device”) comprising an air pump ([0051] “delivery mechanism 22”, see Fig. 1B) is configured to pump air into the liquid before the liquid exits the oral irrigator via the nozzle outlet as a liquid jet wherein the first switch is configured  so that the air pump is powered when the oral irrigator is switched into the ON state.  Chang is considered analogous to Luettgen, Bosisio, Follows, and the claimed invention because it is in the same field of oral care devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luettgen with the teachings of Chang and incorporate an air pump to an oral irrigator. Adding an air pump makes the resultant jet emission be liquid droplets that can be can allow for different sizes and therefore different exiting velocities to be used from the oral irrigator ([0051] “the gas (air) stream and the liquid supplied from reservoir 15 are mixed to create liquid droplets and the system 14 accelerates the resulting liquid droplets through the channel 32 in nozzle 16 to exit the orifice 31”, [0052] “the liquid droplets can have a size range of 5 microns to 0.5 mm and can be accelerated to a velocity of approximately 50 meters per second. Other arrangements, however, with different size droplets and different velocities can be used”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio, Follows, and Chang as applied to claim 3 above, and in further view of Paecher.
Regarding claim 4, Luettgen in view of Bosisio, Follows, and Chang teaches the claim limitations of claim 3, where Luettgen fails to teach wherein the second switch is configured so that the air pump is stopped when the second switch is actuated to override the first switch. This claim limitation is a functional recitation. In this instant case, Chang teaches of an air pump which is capable of being powered through a first switch and then overridden with the second switch, as this override mechanism is taught in Paecher. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Paecher and Chang to incorporate on Luettgen an override mechanism on to a second switch over a first switch and to have an air pump connected to a first switch be overridden in operation of the device as well. To provide the device of Luettgen with an override mechanism for the second switch over the first switch and, by extension, the air pump (which is connected to the first switch) it would have been obvious to one of ordinary skill in the art, in view of the teachings of Paecher and Chang, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the having the second switch override the first switch and, by extension, the air pump it allows the user more options on how to operate the irrigator and whether the user wants to use the fluid jet with air pumped with it or not.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio and Follows as applied to claim 5 above, and in further view of Alali; Ahmad Mohammad Hussain (US 9050160 B1; hereinafter “Alali”).
Regarding claim 6, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 5, where Luettgen fails to teach wherein one of the first switch and the second switch is configured to prolong the preselected time period by a preselected prolongation time period if the switch is actuated within a preselected control time period after the first switch is actuated to switch the oral irrigator into the ON state. 
	However, Alali teaches of an oral care device ([Col. 1 Lines 44] “dental flossing device”) that comprises a timer that can be configured to prolong the preselected time period by a preselected prolongation time period if a switch is actuated within a preselected control time period after the first switch is actuated to switch the oral irrigator into the ON state ([Col. 6 Lines 1-5] “Data or control signals, such as to selectively activate or program the alarm 105 or to selectively set or program the timer 103 can be entered into the system 100 by a suitable type of interface 108, the interface 108 being in conjunction with the control buttons 76, 78 and 80 and the display 74, as a part of the display 106, to set, activate or deactivate the timer 103”). Alali is analogous to Luettgen, Bosisio, Follows and the claimed invention because they are all in the field of oral care devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alali to the teachings of Luettgen and make a way to be able to prolong the preselected time period by a preselected prolongation time period based upon user interaction of the oral irrigator. Doing so allows the user to operate the device for longer before the device shuts itself off if the user requires more time to care for their oral hygiene ([Col. 7 Lines 13-17] “Actuating the on/off switch timer control button 76, before the 24 hour period has elapsed can reset the time between uses of the dental flossing device 10, such as resetting an elapsed time or a remaining time of a long timer to an initial time for a new long timer period”).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio and Follows as applied in claim 9, and in further view of Dabrowski; Christoper J. (US 20080313829 A1; hereinafter “Dabrowski”)
Regarding claim 10, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 9, where Luettgen fails to teach wherein the mode of operation can be selected with the mode switch while the oral irrigator is in the OFF state.
However, Dabrowski teaches of an oral care device [0001] wherein the mode of operation can be selected with the mode switch while the oral device is in the OFF state ([0021] “the user will first press the mode select button 44, while the toothbrush is in an OFF condition”. Dabrowski teaches of changing the mode while the oral care device is turned off). Dabrowski is analogous to the claimed invention and the prior arts used in this non-final due to also being involved in the field of oral care devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luettgen and configure the device to include a way to operate mode switch while the device is in the OFF state. Doing so allows the user to change the mode prior to starting the device ([0022] “At this stage of use, the device is out of the user's mouth and there is a clear indication to the user of the selected operational mode. No splattering of toothpaste or water is present because the device is not in an ON condition”). 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luettgen in view of Bosisio and Follows as applied to claims 1 and 9, and in further view of Baragona; Marco et. al. (WO 20151173691 A1; hereinafter “Baragona”).
	Regarding claim 8, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 1, where Luettgen fails to teach wherein a visual indicator is incorporated only into the first switch to indicate that the oral indicator is in the ON state. 
	However, Baragona teaches of an oral irrigator ([0008] “oral cleaning device”) wherein a visual indicator is incorporated only into the first switch to indicate that the oral indicator is in the ON state (Baragona [0034] “To indicate whether the device is on or off, the power button 130 or any other portion of oral cleaning device 100 can include a power indicator such as a light”). Baragona is analogous to Luettgen, Bosisio, Fellows, and the claimed invention by being in the same field as oral care through irrigation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luettgen with the teachings of Baragona and incorporate a visual indicator to indicate that the oral indicator is in the ON state. Adding a visual indicator to the device allows the user to determine the operation condition of an oral irrigator and potentially the energy left in the battery ([0034] “the power indicator also indicates the status of the battery and/or whether the battery is currently charging, among other information”).
Regarding claim 12, Luettgen in view of Bosisio and Follows teaches the claim limitations of claim 9, where Luettgen fails to teach wherein the mode switch is configured so that the previously selected mode is indicated when the mode switch is actuated once and so that the mode is switched when the mode switch is actuated once again.
However, Baragona teaches wherein the mode switch is configured so that the previously selected mode is indicated when the mode switch is actuated once and so that the mode is switched when the mode switch is actuated once again ([0043] Baragona teaches upon pressing button 130, the mode button, the currently selected mode will be show through the indicator light for that mode. [0044] Subsequent presses of button 130 will change the mode of the device). To provide the device of Luettgen with a way to see the currently selected mode by the device would have been obvious to one of ordinary skill in the art, in view of the teachings of Baragona, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the user would be able to operate the device easier if the user could know what the currently selected mode was upon starting the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL J. KAUFFMAN whose telephone number is (571) 272-6448. The examiner can normally be reached M-F: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL KAUFFMAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781